Ragan, C.
On January 10, 1891, J. H. Edson and the Call Publishing Company, a newspaper corporation, entered into a contract in writing, in words and figures following:
“advertising contract.
“Publishers Lincoln Daily Call, Lincoln, Neb.: I hereby authorize you to insert my advertisement in the Lincoln Daily Call, to occupy the space of five thousand (5,000) lines local reading matter, said advertisement to run one year, commencing January 10, 1891, for which I agree to pay the sum due for the lines used on the first' day of each month until the expiration, at the rate of 2j cents per line,”
*395Edson furnished the Call advertising matter which when printed amounted to 891 lines, and for this number of lines Edson paid for the time they were printed. The publishing company then brought this suit in the district court of Lancaster county against Edson, setting out the foregoing contract, alleging that it had often requested Edson to furnish the additional 4,109 lines of advertising matter under his contract; that they had at all times been ready and willing to print the same in accordance with the contract;'’ that he had neglected and refused to furnish the remaining 4,109 lines of advertising matter, and it prayed judgment against Edson for damages in the sum of $102.80, being what the 4,109 lines at 2-]- cents per line would amount to. The trial resulted in a judgment dismissing the publishing company’s action and it brings the same here for review.
The theory of the publishing company is that by the contract Edson bound himself to furnish it 5,000 lines advertising matter for a year for which he agreed to pay it 2], cents per line monthly; but this is an erroneous interpretation of the contract. By this contract Edson agreed to pay the publishing company 2-|- cents per line for each line of printed matter furnished by him and published by the printing company during the existence of the contract, not to exceed, however, 5,000 lines; but he did not agree to furnish as much as 5,000 lines and only agreed to pay 2-]- cents per line for the number of lines published by the publishing company, not exceeding 5,000 lines. The construction of the contract was the only issue in the case. The district court rightly interpreted it, and its judgment is
AFFIRMED.